United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS              April 15, 2003
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                              No. 02-30073



NICOLE DUFRESNE,

                                                     Plaintiff-Appellee,

                                   versus

J.D. FIELDS & COMPANY, INC.,

                                                    Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
               for the Eastern District of Louisiana
                       USDC No.: 99-CV-3714-D
                        --------------------


Before GARWOOD, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Nicole Dufresne brought claims of sexual harassment against

her employer, J.D. Fields & Co., Inc., claiming hostile work

environment    and   retaliation   arising   from   her   rejection    of    a

romantic overture by her supervisor.          A jury awarded Dufresne

$62,500 in compensatory damages.        At the close of trial, Fields

moved for a judgment as a matter of law, which was denied along

with Fields’s motion for a new trial or remittitur.         Subsequently,

a bench trial was held on the issue of back pay, and the court

awarded $20,330.     The court also awarded $36,142.50 in attorney’s

fees.    An additional $1,260 in attorney’s fees was added after

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Fields unsuccessfully moved for a new trial based on new evidence.

Fields timely appealed to this Court, challenging the denial of the

various motions as well as the award of back pay.

     After   considering   the   record,   the   briefs,   and   the   oral

arguments, we are persuaded that the judgment of the district court

is not in error with one exception.          We find no error in the

district court’s denial of the defendant’s motions for judgment as

a matter of law, a new trial, and remittitur, and no error in the

award of back pay, and consequently we affirm the jury’s findings

and the court’s award for        back pay.       However, the award of

compensatory damages was in excess of the statutory cap provided in

42 U.S.C. § 1981a(B)(3)(A), which provides, under the circumstances

of this case, that compensatory damages shall not exceed $50,000.

Accordingly we remand for entry of judgment consistent with this

statutory provision.   Thus the judgment is

                                 AFFIRMED in part, REVERSED in part,

                                 and REMANDED for entry of judgment.